Atkinson, J.
A court of equity will not decree specific performance of a contract for the sale of land, where it is not clear that the exact terms of the contract were agreed upon and understood. 2 Warville on Vendors, § 740, and notes on page 871. Accordingly, a petition for specific performance is subject to general demurrer, which alleges the contract to be one for the exchange of land, and in setting out the contract alleges that the defendant agreed to convey definitely described land, for which the plaintiff was to convey a stated amount of land to be carved out of a designated tract, which amount the plaintiff accorded the defendant the right to select, but there is no allegation that the defendant has made or agreed to make a selection.

Judgment affirmed.


All the Justices concur.